Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Acknowledgement is made to the amendment received 11/03/2021.
Acknowledgement is made to the cancellation of claim 17-24 and is sufficient to overcome the rejection set forth in the previous office action. 
Acknowledgement is made to claims 8-16 and 27 as withdrawn from further consideration by the examiner.
Claims 1-7, 25, 26, and 28 are pending. A complete action on the merits appears below. 

Election/Restrictions
Newly presented claim 27 is drawn to the non-elected species of Fig. 2, which was stated as being non-elected without traverse by the applicant in the remarks made of the record on 06/03/2021, and is therefore withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Bloom (US 20150265337 A1) in view of Rioux (US 20050020965 A1).
Regarding claim 1, Bloom teaches a system (Fig. 1; system 100) for ablating tissue, the system comprising: an energy delivery device including an elongate body having a distal portion with a distal tip, a proximal portion opposite the distal portion, and at least one energy delivery electrode (Fig. 2; electrode 196) having a first surface area an energy generator (Fig. 1; integrated power console 179) in electrical communication with the at least one energy delivery electrode and being configured to transmit an electrical current to the at least one energy delivery electrode; and at least one energy return electrode (Fig. 2; electrode 191) having a second surface area that is greater than the first surface area, the at least one energy return electrode being in electrical communication with the at least one energy delivery electrode, such that electrical current delivered from the at least one energy delivery electrode to an area of tissue flows to the at least one energy return electrode.  
However, Bloom fails to teach the at least one energy delivery electrode being disposed on the distal tip of the elongate body. 
Rioux teaches an apparatus for treating tissue using a needle with an outer tubular body, an inner tubular body slidably disposed within said outer tubular body, along with an electrode for delivering electrical energy.
Rioux further teaches (Para. [0056]) the at least one energy delivery electrode being disposed on the distal tip of the elongate body. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Rioux into the device of Bloom as Rioux teaches (Para. [0056]) not only the functional equivalents of the active or return electrode being located on either one of the inner or outer tubular members, but further Rioux teaches the benefit of selective placement of the active/return electrode based on the desired functionality of the device. 
Regarding claim 2, Bloom teaches the system of claim 1, wherein the at least one energy delivery electrode is one energy delivery electrode disposed on the distal tip of the elongate body (Fig. 2; electrosurgical device 102 contains electrode 196 at the distal portion of the device).  
Regarding claim 3, Bloom teaches the system of claim 2, wherein (Fig. 1; distal end region 120), the at least one energy return electrode (Fig. 2; electrode 191) is on the distal portion of the elongate body at a location that is proximal to the at least one energy delivery electrode (Fig. 2; electrode 196).  
Regarding claim 4, Bloom teaches the system of claim 3, the system wherein the at least one energy return electrode includes a plurality of electrodes that each extends at least partially around a circumference of the elongate body (Para. [0032] discusses the return electrodes 190 as being one or more outer shaft electrodes).
Regarding claim 5, Rioux further teaches the energy delivery electrode being traumatic (Para. [0003]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to further incorporate the teachings of Rioux into the device of Bloom as Rioux teaches It would have been obvious to a person having ordinary skill in the art before the effective filing date to further incorporate the teachings of Rioux into the device of Bloom, as Rioux (Para. [0004)] discusses the benefits of his device as being needle shaped for puncturing skin and/or other bodily tissue.  
Regarding claim 6, Bloom teaches the system of claim 5, however Bloom fails to teach wherein the energy delivery electrode is a needle- shaped electrode. 
Rioux further teaches the energy delivery electrode is a needle- shaped electrode (Para. [0003])
Regarding claim 7, Bloom further teaches the system of claim 2, however fails to teach the system further comprising a sheath, the energy delivery device being longitudinally movable within the sheath, the at least one energy return electrode being on the sheath and the at least one energy return electrode being movable relative to the at least one energy delivery electrode. Bloom instead teaches the device as being movable about a coaxial axis. 
Rioux teaches (Para. [0011] discusses the inner and outer tubular bodies moving relative to each other to adjust the distance between the electrodes) the system further comprising a sheath, the energy delivery device being longitudinally movable within the sheath, the at least one energy return electrode being on the sheath and the at least one energy return electrode being movable relative to the at least one energy delivery electrode.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Rioux into the device of Bloom as Rioux teaches (Para. [0011]) this movement as allowing for more effective control of the use of the device.   
Regarding claim 25, Bloom teaches a system (Fig. 1; system 100) for ablating tissue, the system comprising: a first device (Fig. 2; electrode 196) having  a first elongate body with a first distal portion with a first distal tip, a first proximate portion opposite the first distal portion, and a plurality of first electrodes (Para. [0040] discusses these as being one or more electrodes), each of the plurality of first electrodes being independently operable and being disposed on the first distal tip (Fig. 2; distal end region 120); a second device (Fig. 2; electrode 191) having a second elongate body with a second distal portion, a second proximal portion, and a plurality of second electrodes (Para. [0032] discusses these as being one or more electrodes) disposed on the second distal portion, each of the plurality of second 179) in electrical communication with the plurality of first electrodes and the plurality of second electrodes and being configured to selectively transmit an electrical current to each electrode of the plurality of first electrodes and to each electrode of the plurality of second electrodes, the plurality of second electrodes being in electrical communication with the plurality of first electrodes, such that electrical current delivered from the plurality of first electrodes to an area of tissue flows to the plurality of second electrodes (Para. [0044] discusses RF energy being delivered to tissue through the electrodes), the first device transmitting energy from the energy generator to the second device when a first number of electrodes of the plurality of first electrodes is activated that is less than a second number of electrodes of the plurality of second electrodes, and the second device transmitting energy from the energy generator to the first device when the first number of electrodes of the plurality of first electrodes is activated that is greater than a second number of electrodes of the plurality of second electrodes.   
However Bloom fails to teach the plurality of second electrodes being at least one energy return electrode. 
Rioux teaches an apparatus for treating tissue using a needle with an outer tubular body, an inner tubular body slidably disposed within said outer tubular body, along with an electrode for delivering electrical energy.
Rioux further teaches (Para. [0056]) the plurality of second electrodes being at least one energy return electrode. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Rioux into the device of Bloom as Rioux teaches (Para. [0056]) not only the functional equivalents of the active or return electrode being located on either one of the inner 
Regarding claim 26 Bloom teaches the system of Claim 25, wherein the plurality of first electrodes each extend partially around a circumference of the first elongate body (Para. [0032] discusses the electrodes as being one or more shaft electrodes).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Bloom (US 20150265337 A1) in view of Rioux (US 20050020965 A1) further in view of Tegg (US 20160126996 A1).
Regarding claim 28, Bloom/Rioux teaches the system of Claim. 25 Rioux further teaches (Para. [0056]) the system wherein an electronically conductive conductor insertable into the second elongate body such that at least a portion of the conductor is exposed through an aperture. 
However fails to teach the system wherein the second device includes: the second distal portion being transitionable between a linear first configuration and a spiral-shaped second configuration, the second distal portion including a plurality of apertures; and an electronically conductive conductor insertable into the second elongate body such that at least a portion of the conductor is exposed through the plurality of apertures.
Tegg teaches an ablation catheter system, where the catheter may be inserted into the body to target specific tissue.
Tegg further teaches the system (Fig. 1; conventional catheter system 2) wherein the second device (Fig. 4; helical ablation catheter 22 comprising outer jacket 32) includes: the second distal portion being transitionable (Para. [0036] discusses the helical ablation catheter 22 being transformed between its linear configuration and its helical configuration) between a linear first configuration and a spiral-shaped second configuration, the second distal portion including a plurality of apertures (Para. [0041] discusses the hollow electrode catheter as containing not only distal opening 41 but also a plurality 50 to the electrode rings).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Tegg into the device of Bloom/Rioux as Tegg teaches (Para. [0018]) the benefit of an initial and final linear configuration for the purpose of simple insertion and removal of the device and a helical confirmation during the ablation procedure for the purpose of best contacting the wall of the blood vessel which is to be ablated. 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the amendments have necessitated new grounds of rejection.
Specifically, applicant’s arguments of the limitations that art not taught by the Bloom reference are moot in view of the new rejections under Bloom and Rioux.
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY REGAN LANCASTER whose telephone number is (571)272-7259. The examiner can normally be reached Monday-Thursday 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/L.R.L./Examiner, Art Unit 3794